Citation Nr: 1103239	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as 
secondary to a service-connected bilateral deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
from October 2004 and January 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim of service connection for sleep apnea.  
The Veteran testified before the Board in February 2009.  The 
Board remanded this claim for further development in June 2009.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition of 
the Veteran's claim.  VA's duty to assist includes a duty to 
provide a medical examination or to obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010).  In a claim for service connection, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed disability 
may be associated with in-service injuries for the purposes of a 
VA examination).

The Veteran contends that he has suffered from sleep apnea since 
incurring a nasal fracture in service.  While he acknowledges 
that he was not clinically diagnosed with sleep apnea until 2000, 
he and his spouse both contend that he has suffered from the 
disorder since approximately 1955.  The Veteran has submitted 
statements from friends indicating that they have observed his 
various sleep apnea symptoms, such as heavy snoring, over a 
period of many years.  

Alternatively, the Veteran maintains that his sleep apnea is 
related to his service-connected bilateral deviated nasal septum.  
In a November 2005 statement, the Veteran's private treating 
physician, who specializes in sleep disorders, acknowledged that 
he knew of no definite causal relationship between sleep apnea 
and a bilateral deviated nasal septum, but indicated that the 
Veteran's sleep apnea might be due to his deviated nasal septum.  
The physician further noted that the decrease in the intraluminal 
pressures of the pharynx and hypopharynx caused by the Veteran's 
service-connected deviated nasal septum would certainly create an 
increase in the obstructive aspect of obstructive sleep apnea and 
probably worsen the condition.  

On VA examination in July 2006, it was noted that the Veteran had 
been diagnosed with sleep apnea in 2000 and currently was 
prescribed a continuous positive airway pressure machine for that 
disorder.  Based on the results of the clinical examination and a 
review of the claims folder, including the November 2005 
statement from the Veteran's private physician, the VA examiner 
concluded that no causal relationship existed between the 
Veteran's service-connected bilateral deviated nasal septum and 
his sleep apnea.  The examiner reasoned that current medical 
literature did not support causation between a bilateral deviated 
nasal septum and sleep apnea and that the private physician's 
statements regarding a possible nexus between those two disorders 
was speculative.  The VA examiner conferred with the medical 
director of the Sleep Medicine Program at the Dallas VA Medical 
Center, who concurred with the VA examiner's findings, 
particularly noting the lengthy time period between the Veteran's 
development of a deviated nasal septum in service and his 
diagnosis of sleep apnea.  

Although the November 2005 private medical opinion suggested a 
positive nexus between the Veteran's sleep apnea and his service-
connected bilateral deviated nasal septum, the physician did not 
indicate that those findings were based on a review of the 
Veteran's claims folder, nor did he definitively relate the 
Veteran's sleep disorder to his bilateral deviated nasal septum, 
stating only that "the Veteran's sleep apnea may be due to [his] 
deviated nasal septum," and that the effects of that service-
connected nasal condition would "probably worsen" his sleep 
disorder.  As for the July 2006 VA opinions, the Board notes that 
those opinions did not address whether the Veteran's service-
connected bilateral deviated nasal septum may have resulted in a 
permanent worsening of his sleep disorder, nor did they take into 
account the subsequent statements provided by the Veteran, his 
spouse, and his friends, concerning a continuity of 
symptomatology of his sleep apnea.  

The Board remanded the Veteran's claim in June 2009 for a VA 
examination to determine the etiology of his sleep apnea.  The 
Board notes that the Veteran failed to report for a VA 
respiratory examination scheduled in September 2009.  However, 
correspondence received from the Veteran in November 2010 
indicates that he did not receive proper notification of the 
appointment and that he did not know about the September 2009 
scheduled examination until he read about it in the October 2010 
supplemental statement of the case.  Hence, the Board finds that 
the Veteran's failure to appear for the September 2009 VA 
examination was for good cause, lack of knowledge of the 
scheduled appointment, and an additional examination should be 
scheduled on remand.  38 C.F.R. § 3.655 (2010).  The Board notes 
that the examiner must consider lay statements regarding in-
service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did not 
comment on Veteran's report of in- service injury and relied on 
lack of evidence in service medical records to provide negative 
opinion).  Therefore, the Board finds that another examination 
and opinion is necessary in order to fairly decide the merits of 
the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  Schedule the Veteran for a VA 
examination to assess the nature and 
etiology of his currently diagnosed sleep 
apnea.  The claims folder should be 
reviewed by the examiner, and the 
examination report should note that review.  
The examiner must consider lay statements 
regarding in-service occurrence of an 
injury.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007).  The examiner should provide a 
rationale for the opinion and reconcile it 
with all pertinent evidence of record, 
including the statements of the Veteran, 
his spouse, and his friends with respect to 
continuity of sleep apnea symptoms since 
service; the service medical records 
showing treatment for a nasal fracture in 
service; the report of the November 2005 
private sleep expert opining as to a 
possible causal relationship between the 
Veteran's sleep apnea and his 
service-connected bilateral deviated nasal 
septum and indicating that the service-
connected disability was likely to 
"probably worsen" his sleep disorder; and 
the July 2006 VA medical examination and 
etiological opinions indicating that the 
Veteran's sleep apnea was less likely than 
not caused by his service-connected nasal 
disorder.  The VA examiner's opinion should 
specifically address the following 
questions: 

a)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently diagnosed 
sleep apnea is a result of his in-
service nasal fracture or any other 
aspect of service?

b)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently diagnosed 
sleep apnea was caused by his 
service-connected bilateral deviated 
nasal septum?

c)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently diagnosed 
sleep apnea has been aggravated 
(permanently worsened beyond its 
normal progression) by his service-
connected bilateral deviated nasal 
septum?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.
 
The Veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any requested 
development may result in the denial of the claim.  38 C.F.R. § 
3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

